Citation Nr: 0106944	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for pulmonary sarcoidosis, 
currently evaluated at 60 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from December 1978 to September 
1984. 

This matter comes before the Board of Veteran's Appeals 
(Board) from an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which confirmed and continued a noncompensable 
rating for the veteran's service-connected pulmonary 
sarcoidois.  Following the veteran's testimony at a March 
2000 RO hearing, a June 2000 rating action increased the 
rating to 60 percent.  Since the appellant did not withdraw 
the increased rating claim after the grant of a higher 
evaluation, the case is still in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Pulmonary sarcoidosis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6846 (2000).  For a 100 percent 
schedular rating, the next highest rating available in this 
case, there must be cor pulmonale, or; cardiac involvement 
with congestive heart failure, or; progressive pulmonary 
disease with fever, night sweats, and weight loss despite 
treatment.  However the disorder may be rated as an active 
disease or residuals of chronic bronchitis under DC 6600 and 
extrapulmonary involvement under the specific bodily system 
involved.  Here, there is no evidence that any specific 
bodily system is involved except the respiratory system.  
Under DC 6600 a 100 percent rating is warranted for chronic 
bronchitis when pulmonary function testing (PFT) reveals a 
Forced Expiratory Volume in one second (FEV-1) of less than 
40 percent of predicted, or; the ratio of Force Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) is 
less than 40 percent of that predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent of predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires oxygen therapy.   

The results of the most recent VA PFT on file are those of 
September 21, 1999 and reflect a DLCO which was 16 percent of 
predicted.  It was not specified that the DLCO was by the 
Short Breath Method (DLCO (SB)).  There was also a 
handwritten notation that the veteran had severe obstructive 
ventilatory impairment with little change after the use of 
bronchodilators.  At the March 2000 RO hearing the presiding 
hearing officer indicated that information might be needed to 
determine whether the veteran's emphysema was related, for 
rating purposes, to his service-connected pulmonary 
sarcoidosis or to his nonservice-connected history of smoking 
tobacco products (which, according to the veteran's 
testimony, VA physicians had stated caused the emphysema, 
page 6 of that transcript).  

After obtaining additional VA clinical records, including an 
April 22, 2000 notation which indicated that the veteran's 
"current symptoms are more likely related to active 
sarcoidosis", a June 2000 rating action increased the rating 
to 60 percent.  

However, the Board notes that the April 22, 2000 VA clinical 
record notes that certain VA clinical records were reviewed.  
This included VA "PFT 9/21/99 and there after".  While the 
results of the PFT of September 21, 1999 are on file, no 
latter such tests results are on file, the existence of which 
is suggested by the April 21, 2000 VA clinical record.  
Additionally, the VA September 1999 PFT results do not 
reflect the "maximum exercise capacity respiratory 
limitation."  Likewise, the VA clinical records do not 
suggest the presence, but on the other hand do not rule out 
the presence, of right ventricular hypertrophy, cor pulmonale 
or pulmonary hypertension.  On remand, these matters should 
be addressed in a VA examination, which at the March 2000 RO 
hearing the veteran indicated he would attend if such an 
examination were scheduled (page 7 of that transcript).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for pulmonary 
sarcoidosis since discharge from active 
military service.  After securing the 
necessary release, the RO should obtain 
these records.  

2.  The RO should obtain all of the 
veteran's outstanding VA clinical records 
not already associated with the claim 
folder.  

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
extent and severity of his service-
connected pulmonary sarcoidosis.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  This should include the 
performance of pulmonary function testing 
and include the results of DLCO (SB).  
All other relevant tests and studies must 
be accomplished to determine or rule out 
the presence of right ventricular 
hypertrophy, cor pulmonale or pulmonary 
hypertension.  Specific findings must 
also be made as to the veteran's 
"maximum exercise capacity" [as 
provided in DC 6600].  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

